DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because the grayscale quality of the drawings prevents a clear understanding of the claimed elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification and drawings do not provide sufficient description for an accurate understanding of the claimed invention.  For example, “when the cut pattern is proximately mated closed” is unclear.  Further, the language describing the crevices and cut patterns and how they are situated on the rotor is not clear.  The claims will be examined as best understood.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9-10 and 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2, 9 and 12 disclose “further comprising a laterally fixed rotor and a laterally adjustable rotor.”  These appear to be the same rotors introduced in claims 1, 7 and 11.  These claims should not read, “further comprising”, rather, they should read, -- wherein the two opposing rotors comprise a fixed rotor and an adjustable rotor—(or something to that affect), so that the claims do not imply that there are 4 total rotors.

Claims 2, 9 and 12 also disclose “a driving member” which was already introduced in claims 1, 7 and 11.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (CA1126587).

Regarding claim 1, Klein et al. discloses a seed metering device comprising:
A rotational driving member (24)
Two opposing rotors (22,66) comprising an outer circumference and an inner circumference
wherein at least one opposing rotor (22) has a half set of creviced and cut patterns (40,42)
Wherein when the two opposing rotors are together, a slot opening (opening 64 leads to slots shown in rotor (66) in Figures 3 and 6.  Seed exits through opening 64 and into rotor 66 wherein the slots guide seeds out into casing 30.  The trajectorial circumference is read to mean the circumference about which the seed travels, not the entire circumference of the rotor. Mores structure required to define location and length of slot) remains following a trajectorially elliptical pattern around the outer circumference of the rotor to create an even width slot throughout the entire trajectorial circumference 

Regarding claim 2, Klein discloses that the two opposing rotors comprise a laterally fixed rotor (66) and a laterally adjustable rotor (22) wherein both the laterally fixed rotor and laterally adjustable rotor are able to rotate by means of the driving member (24) and wherein the laterally adjustable rotor (22) can be incrementally increased or decreased as to accommodate different seed types and sizes (by adjustment means (28)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (CA1126587).

Regarding claims 3-8, 10-11 and 13-14, Klein discloses the invention as described above, but fails to disclose the dimensions of the rotors or the cut angles of the creviced openings.  It would have been an obvious matter of design choice before the effective filing date of the claimed invention to utilize the claimed sizes and cut angles for the rotors, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Klein.  Further, a change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) and change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Regarding claims 9 and 12, Klein discloses that the two opposing rotors comprise a laterally fixed rotor (66) and a laterally adjustable rotor (22) wherein both the laterally fixed rotor and laterally adjustable rotor are able to rotate by means of the driving member (24) and wherein the laterally adjustable rotor (22) can be incrementally increased or decreased as to accommodate different seed types and sizes (by adjustment means (28)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hardesty (4,307,822) discloses a helical slot on the rotor for seed depositing.  Further clarification on the crevices/cut patterns and how the opposing rotors function with respect to each other would appear to read over the Klein reference, however the current language used is unclear and the drawings are of insufficient quality to be helpful when trying to decipher the specification and claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671